       Case 1:21-cv-00020-JRH-BKE Document 4 Filed 02/08/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

BRIAN D. SWANSON,                               )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )         CV 121-020
                                                )
STATE OF GEORGIA,                               )
                                                )
              Defendant.                        )
                                            _________

                                            ORDER
                                            _________

       Plaintiff has paid the $402.00 filing fee in the above-captioned case. Because he is

proceeding pro se, the Court will provide Plaintiff with some basic instructions regarding the

development and progression of this case.

       Initially, Plaintiff is responsible for serving Defendant.1 To serve a state, a municipal

corporation, or any other state-created governmental organization, Plaintiff must either: (1)

serve a copy of the summons and complaint on the appropriate chief executive officer, or (2)

serve a copy of the summons and complaint in the manner prescribed by the state’s law for

serving a summons or like process on such a defendant. Fed. R. Civ. P. 4(j)(2).

       The Court HEREBY NOTIFIES Plaintiff he must serve Defendant within ninety

days after the complaint was filed, and failure to do so may result in the dismissal of


       1
         The docket reflects the Clerk of Court issued a summons for Defendant. (See doc. no.
2.) Nevertheless, for the benefit of pro se Plaintiff, the Court provides a general set of
instructions for the progression of the case from service through summary judgment.
        Case 1:21-cv-00020-JRH-BKE Document 4 Filed 02/08/21 Page 2 of 4




individual defendants or the entire case. Fed. R. Civ. P. 4(m).

        IT IS ORDERED that Plaintiff shall serve upon Defendant, or upon its attorney if

appearance has been entered by counsel, a copy of every further pleading or other document

submitted to the Court. Plaintiff shall include with the papers to be filed a certificate stating the

date a true and correct copy of any document was mailed to Defendant or its counsel. Fed. R.

Civ. P. 5; Loc. R. 5.1. Every pleading shall contain a caption setting forth the name of the court,

the title of the action, and the file number. Fed. R. Civ. P. 10(a). Any paper received by a

District Judge or Magistrate Judge that has not been properly filed with the Clerk of Court or that

fails to include a caption or certificate of service will be returned.

        It is Plaintiff’s duty to cooperate fully in any discovery that may be initiated by

Defendant. Upon being given at least five days’ notice of the scheduled deposition date, Plaintiff

shall appear and permit his deposition to be taken and shall answer, under oath and solemn

affirmation, any question that seeks information relevant to the subject matter of the pending

action. Failing to answer questions at the deposition or giving evasive or incomplete responses

to questions will not be tolerated and may subject Plaintiff to severe sanctions, including

dismissal of this case.      Defendant shall ensure that Plaintiff’s deposition and any other

depositions in the case are taken within the 140-day discovery period allowed by this Court’s

Local Rules. 2

        While this action is pending, Plaintiff shall immediately inform this Court and opposing

counsel of any change of address. Failure to do so will result in dismissal of this case.




        2
      The Local Rules and commonly used Forms may be found on the Court’s website at
www.gasd.uscourts.gov/.

                                                   2
        Case 1:21-cv-00020-JRH-BKE Document 4 Filed 02/08/21 Page 3 of 4




        Plaintiff must pursue this case and failure to do so may result in dismissal for want of

prosecution. Fed. R. Civ. P. 41; Loc. R. 41.1. If Plaintiff wishes to obtain facts and information

about the case from Defendant, Plaintiff must initiate discovery. See generally Fed. R. Civ. P. 26

through 37 (containing the rules governing discovery and providing for the basic methods of

discovery). Plaintiff should begin discovery promptly and complete it within the time limit set

forth in Local Rule 26.1(d).

        Interrogatories are a practical method of discovery for pro se litigants. See Fed. R. Civ.

P. 33. Interrogatories shall not contain more than twenty-five questions. Id. Plaintiff must have

the Court’s permission to propound more than one set of interrogatories to a party. Discovery

materials should not be filed routinely with the Clerk of the Court. Exceptions include when the

Court directs filing; when a party needs such materials in connection with a motion or response,

and then only to the extent necessary; and when needed for use at trial. If Plaintiff wishes to file

a motion to compel pursuant to Fed. R. Civ. P. 37, he should first contact the attorney for

Defendant and try to work out the problem. If Plaintiff proceeds with the motion to compel, he

should also file therewith a statement certifying that he has contacted opposing counsel in a good

faith effort to resolve any dispute about discovery. Loc. R. 26.5.

        Plaintiff must maintain a set of records for the case. If papers are lost and new copies are

required, these may be obtained from the Clerk of the Court at the standard cost of fifty cents per

page.

        Under this Court’s Local Rules, a party opposing a motion to dismiss shall file and serve

his response to the motion within fourteen days of its service. “Failure to respond within the

applicable time period shall indicate that there is no opposition to a motion.” Loc. R. 7.5.



                                                 3
       Case 1:21-cv-00020-JRH-BKE Document 4 Filed 02/08/21 Page 4 of 4




Therefore, if Plaintiff fails to respond to a motion to dismiss, the Court will assume that there is

no opposition to the defendant’s motion and grant the dismissal.

       A response to a motion for summary judgment must be filed within twenty-one days after

service of the motion. Loc. R. 7.5, 56.1. A failure to respond shall indicate that there is no

opposition to the motion. Loc. R. 7.5. Furthermore, each material fact set forth in a defendant’s

statement of material facts will be deemed admitted unless specifically controverted by a

statement filed by Plaintiff. Loc. R. 56.1. Should a defendant file a motion for summary

judgment, Plaintiff is advised that he will have the burden of establishing the existence of a

genuine issue as to any material fact in this case. That burden cannot be carried by reliance on

the conclusory allegations contained within the complaint. Should a factual assertion in a

defendant’s motion for summary judgment be supported by affidavits or other materials in the

record as provided in Fed. R. Civ. P. 56(c), Plaintiff must respond in kind with counter-affidavits

or other such materials, if he desires to contest the defendant’s factual assertion. Should Plaintiff

fail to properly address a defendant’s factual assertions and show that there is a genuine issue for

trial, the factual assertions made in the defendant’s motion which are properly supported will be

accepted as undisputed and, if the defendant is entitled to judgment as a matter of law, summary

judgment will be entered against Plaintiff pursuant to Fed. R. Civ. P. 56.

       SO ORDERED this 8th day of February, 2021, at Augusta, Georgia.




                                                 4
